Citation Nr: 0804864	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  99-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for calcified pleural plaques due to asbestos 
exposure.

2.  Entitlement to as total disability rating for 
compensation based on individual unemployability (TDIU) due 
to a service- connected disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from January 1957 to January 
1961.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from April and November 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, that denied the benefits 
sought on appeal.  The veteran appealed the RO's decisions to 
the Board, and in February 2001, the Board returned the case 
to the RO for additional development.

In a decision dated in February 2004, the Board affirmed the 
RO's denial of the benefits sought on appeal.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court) and in an Order dated 
in June 2005, the Court granted a Joint Motion for Remand 
filed in the case and vacated the Board's February 2004 
decision.  The case was then returned to the Board for 
further appellate review, and in November 2005, the case was 
again returned to the RO for additional development.  The 
case was subsequently returned to the Board for further 
appellate review.

In July 2007, the Board granted an evaluation of 30 percent 
for calcified pleural plaques due to asbestos exposure and 
denied the claim for TDIU.  The veteran appealed the Board's 
decision to the Court and in an Order dated in December 2007, 
the Court granted a Joint Motion for Partial Remand filed in 
the case as to the issues of an initial rating in excess of 
30 percent for calcified pleural plaques due to asbestos 
exposure and TDIU.  Those issues were remanded pursuant to 
38 U.S.C.A. § 7252(a) for compliance with the Joint Motion 
for Partial Remand.  


REMAND

The Joint Motion for Partial Remand stated that a VA October 
2006 computerized tomography (CT) scan was not of record, 
although a November 2006 VA examination report made reference 
to this CT scan and the Board then relied on that VA 
examination's findings.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  The November 2006 CT scan should be obtained in 
compliance with VA's duty to assist.  

In addition, the Joint Motion for Partial Remand indicated 
that all potential Diagnostic Codes were not considered in 
this case and all potential Diagnostic Codes and their 
respective criteria should be addressed.  In that regard, the 
Joint Motion for Partial Remand noted that a May 2006 VA 
examination report referred to CT findings indicative of 
chronic obstructive pulmonary disease, which may be rated 
under an additional diagnostic code, Diagnostic Code 6604.  
However, the Board points out the diagnostic criteria for 
Diagnostic Code 6604 is identical to the diagnostic criteria 
for Diagnostic Code 6845, which had in fact previously been 
considered. 

Nevertheless, in light of the contentions made by the veteran 
and the assertions presented in the Joint Motion for Partial 
Remand regarding missing evidence and additional diagnostic 
codes, the Board finds that a VA respiratory examination 
should be conducted.  The VA examiner should perform a 
physical examination, pulmonary functions tests, chest x-
rays, and a CT scan.  The veteran's accurate height should be 
taken into account.  The examiner should be provided the 
diagnostic criteria for Diagnostic Codes 6604, 6833, and 6845 
(Diagnostic Codes 6604 and 6845 have identical criteria).  
The examiner's findings should be consistent with the 
criteria provided, to ensure that all pertinent diagnostic 
criteria have been addressed and considered.  

With regard to the pertinent diagnostic criteria, the Board 
notes that the Court has recently provided additional 
directives regarding increased evaluation claims in Vazquez-
Flores v. Peake, No. 05-0355, 2008 (U.S. Vet. App. Jan. 30, 
2008).  

That case states that 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In this case, the veteran has been provided Veterans Claims 
Assistance Act of 2000 (VCAA) notification as well as the 
pertinent information regarding evaluations and applicable 
rating criteria in the statement of the case and supplemental 
statements of the case.  The Board decisions also addressed 
these matters.  Thus, it appears from the record that VA has 
substantially met the directives of Vazquez-Flores v. Peake.  
Further, any notice defect is cured by actual knowledge on 
the part of the claimant.  Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.  See Vazquez-
Flores; see also Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007); see also Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005).  

The Board notes that the contentions made by the veteran and 
his representative regarding pertinent diagnostic codes and 
their criteria tends to show that there was actual knowledge 
of those rating requirements on the part of the veteran.  
However, since this case is being remanded for additional 
evidentiary development, as noted above, the duty to assist 
and notify requirements should be reviewed in light of 
Vazquez-Flores.  It follows that, as a precaution, additional 
VCAA notice should be sent and should contain the substance 
of Diagnostic Codes 6604, 6833, and 6845 and follow the 
directives of Vazquez-Flores.  Further, the veteran is hereby 
notified of the directives of Vazquez-Flores as set forth 
above.  

Lastly, the Board notes that the issue of entitlement to TDIU 
should be addressed after the rating for the veteran's 
respiratory disorder is reconsidered.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be sent VCAA notice 
which complies with Vazquez-Flores v. Peake, 
No. 05-0355, 2008 (U.S. Vet. App. Jan. 30, 
2008), with regard to the higher rating 
claim.  This notice should include an 
explanation as to the evidence required to 
support a higher evaluation as outlined in 
Vazquez-Flores.  At a minimum, the veteran 
should be provided the substance of 
Diagnostic Codes 6604, 6833, and 6845.  
Should it be determined that there is any 
further notice deficiency in this case, these 
matters should also be addressed in the duty 
to assist letter.

2.  Obtain and associate with the claims 
file a copy of the VA October 2006 CT 
scan.    

3.  Schedule the veteran for a VA 
respiratory examination to determine the 
current severity of the service-connected 
calcified pleural plaques causing 
restrictive lung impairment.  The VA 
examiner should perform a physical 
examination, pulmonary functions tests, 
chest x-rays, and a CT scan.  The claims 
file should be made available to the VA 
examiner for review in connection with 
this examination, and the examination 
report should note that the file was 
available for review.  The examiner is 
directed to accurately measure the 
veteran's height and to take this height 
into account in reporting the results of 
the appellant's pulmonary function 
testing.  The examiner should be provided 
the diagnostic criteria for Diagnostic 
Codes 6604, 6833, and 6845 (Diagnostic 
Codes 6604 and 6845 have identical 
criteria).  The examiner's findings 
should be consistent with the criteria 
provided.  The examiner should opine as 
to what limitations, if any, the 
veteran's lung disorder places on 
employability.  

The rationale for all opinions expressed 
should also be included in the report of 
this examination.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


